An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Carol Edmead, J.), entered on or about September 30, 2014, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated November 12, 2015, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Friedman, J.P., Sweeny, Saxe, Moskowitz and Gische, JJ. [Prior Case History: 45 Misc 3d 1203(A), 2014 NY Slip Op 51442(U).]